DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-12, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Pub 2002/0072710) in view of Daniel (US 6,174,307 -cited by applicant) and in view of Nishimura (US 5,270,810 -previously cited).
Re claims 2, 6-12, 18, 20:  Stewart discloses a tissue imaging assembly comprising:
a first steerable catheter comprising a plurality of pull wires configured to control articulation of the first steerable catheter [0020, 0022; see the delivery catheter 10 with first and second steering wires 54, 56]; and
a second steerable catheter deployable within the first steerable catheter, the second steerable catheter being translatable with respect to a distal tip of the first steerable catheter [0020, 0032; see the intra body medical device for use in the delivery catheter, such as intravascular or fiber optic catheters];
wherein the second steerable catheter comprises:
a lumen for delivering an elongate instrument out a distal region of the second steerable catheter and an imager [0032; wherein catheters have lumens and the ultrasound or fiber optic device is an imager].
Stewart discloses the second catheter as an intra body medical device but does not disclose that it comprises an imaging hood, or that the second catheter has a concentric or eccentric lumen for fluid delivery. However, Daniel teaches of a second inner catheter 120 with optical fiber 132 for visualization and an imaging hood 116 defining an open area and an atraumatic tip (Figs 1A, 1B, col 8, line 57-col 9, line 7; see the viewing fiber 132 within catheter 120 and an atraumatic hood 116 containing an open area). The lumen is concentric or eccentric and is for fluid delivery (see Fig 1B with the lumens 130, 132, 134 relative to itself and relative to the catheter 120 and col 15, lines 41-45; see “fluid” for the lumen). It would have been obvious to the skilled artisan to modify Stewart to utilize a catheter with imaging hood and fiber as taught by Daniel, in order to facilitate imaging of a procedure and to keep the optics clean while providing protection (col 9, lines 8-23).
Stewart/Daniel disclose all features except that the imager is attached to the distal region of the second catheter. However, Nishimura teaches of an endoscope having a solid-state CCD imager mounted at the tip end of a catheter (col 1, lines 14-16; see the CCD mounted at the distal region of the catheter). It would have been obvious to the skilled artisan to modify Stewart/Daniel, to configure the imager to be attached to the distal end of the catheter as taught by Nishimura as an alternative, as such is well known in the art and would facilitate imaging at the distal end of the catheter.
Re claims 3-5: Stewart discloses that the second catheter contains a lumen for delivering a guidewire [0006; see that the intra body device (i.e. the second catheter) has a lumen that is configured to deliver a guide wire], needle [0032; see the intra body device is configured to deliver a needle as, for example, using a biopsy device], or electrode [0032; see that the intra body device is configured to deliver an electrode as, for example, using a basket catheter].

Claims 13-17, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Pub 2002/0072710) in view of Nishimura (US 5,270,810 -previously cited).
Re claims 13, 17, 19:  Stewart discloses a tissue imaging assembly comprising:
a first steerable catheter comprising a plurality of pull wires configured to control articulation of the first steerable catheter [0020, 0022; see the delivery catheter 10 with first and second steering wires 54, 56]; and
a second steerable catheter deployable within the first steerable catheter, the second steerable catheter being translatable with respect to a distal tip of the first steerable catheter [0020, 0032; see the intra body medical device for use in the delivery catheter, such as intravascular or fiber optic catheters];
wherein the second steerable catheter comprises:
a lumen for delivering an elongate instrument out a distal region of the second steerable catheter and an imager [0032; wherein catheters have lumens and the ultrasound or fiber optic device is an imager].
Stewart further discloses a method that includes translating the second catheter relative the first catheter [0020, 0032; see the intra body medical device slidably disposed within the delivery catheter], inserting the elongate instrument through the lumen [0032; wherein, for example, an electrode is inserted through a basket catheter], and imaging a tissue with the imager [0032; wherein the IVUS or fiber optic device is for imaging].
Stewart discloses all features except that the imager is attached to the distal region of the second catheter. However, Nishimura teaches of an endoscope having a solid-state CCD imager mounted at the tip end of a catheter (col 1, lines 14-16; see the CCD mounted at the distal region of the catheter). It would have been obvious to the skilled artisan to modify Stewart, to configure the imager to be attached to the distal end of the catheter as taught by Nishimura as an alternative, as such is well known in the art and would facilitate imaging at the distal end of the catheter.
Re claims 14-16, 21: Stewart discloses that the second catheter contains a lumen for delivering a guidewire [0006; see that the intra body device (i.e. the second catheter) has a lumen that is configured to deliver a guide wire], needle [0032; see the intra body device is configured to deliver a needle as, for example, using a biopsy device], or electrode [0032; see that the intra body device is configured to deliver an electrode as, for example, using a basket catheter].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 10,092,172. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘172 features a steerable catheter (which have at least a lumen), steerable sheath, an imaging element attached to the catheter, an expandable hood (see the barrier/membrane), and a steering mechanism (i.e. control wire). While the claims of ‘172 include additional components such as the plurality of articulating links, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, and 14 of U.S. Patent No. 10,463,237. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘237 features a steerable catheter (which have at least a lumen), steerable sheath with control wires, and an imaging element attached to the catheter (see the optical imaging assembly and optical fiber). While the claims of ‘237 are directed to a method and do not positively recite an “imaging” step, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 2, 6, 7, 13, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, and 41 of copending Application No. 14/843,475. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘475 features a steerable sheath with control wires, steerable catheter that extends through the sheath, a distal end effector that is a hood and is independently movable, a visualization imaging element attached to the catheter, and a set of control wires. While the claims of ‘475 include additional features such as a distal end effector steering mechanism, the skilled artisan would conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding Yoon, the Examiner agrees that there is no disclosure of the claimed first outer catheter with control wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793